The appeal in this case was from a decree of the District Court, requiring an. executor to correct mistakes and omissions in a deed executed by his decedent, in order that the same should convey land sold to appellee, and in the possession of which he was placed by decedent in his lifetime.
On motion of appellee, the appeal was dismissed, because the certificate of the District Clerk failed to show that the evidence upon which the cause was tried in the lower Court had been certified to this Court.